Citation Nr: 1433615	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable rating for residuals of a mandible fracture prior to January 3, 2012, and in excess of 10 percent thereafter.  

2. Entitlement to a compensable rating for headaches prior to July 23, 2008 and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1984 to August 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  They originated in an August 2005 claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) that the RO interpreted as a claim for an increased rating for the Veteran's service-connected disabilities.  As the Veteran timely appealed the RO's decision regarding an increased rating for his residuals of a mandible fracture and headaches, these matters are now before the Board, even though his claim was initially for a TDIU.  

In a December 2008 Statement of the Case decision, the RO granted a 10 percent rating for the Veteran's service-connected headaches effective July 23, 2008.  In a March 2012 Supplemental Statement of the Case decision, the RO granted a 10 percent rating for residuals of a mandible fracture effective January 3, 2012.  

A September 2012 Board decision in relevant part denied entitlement to a compensable rating for residuals of a mandible fracture prior to January 3, 2012, and in excess of 10 percent thereafter, and entitlement to a compensable rating for headaches prior to July 23, 2008, and in excess of 10 percent thereafter.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued an order granting a Joint Motion for Remand.  The order served to vacate and remand the Veteran's claims in compliance with the Joint Motion for Remand. 

In April 2013, the Veteran filed several claims, including a claim for entitlement to a higher rating for his service-connected residuals of a mandible fracture, but not for entitlement to a higher rating for his service-connected headaches.  Nonetheless, the RO scheduled November 2013 VA examinations for both the Veteran's residuals of a mandible fracture and his headaches, and issued a rating decision on both these issues, as well as others, in December 2013.  As these examinations are now part of the record, and have been considered by the RO in the December 2013 rating decision, they may be considered by the Board.  

The issue of entitlement to a compensable rating for headaches prior to July 23, 2008, and in excess of 10 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected residuals of a mandible fracture were manifested by an inability to chew solid food, resulting in a liquid diet, which is comparable by analogy to the level of impairment of the loss of all teeth where the lost masticatory surface cannot be restored by suitable prosthesis.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326. 

September 2005 and July 2008 VA letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The July 2008 VA letter notified the Veteran of considerations pertinent to the establishment of an effective date and a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, to the extent possible, the Veteran's service treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of private medical treatment for his residuals of a mandible fracture.  Although there is a reference to the Veteran attending a Social Security Administration (SSA) hearing in July 2011,  the subject of this hearing is unclear.  The Veteran has not argued, and the record does not reflect, that any records relating to this SSA hearing are relevant.  Thus, VA is not obligated to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).  

VA examinations were conducted in January 2007, July 2008, January 2012, and November 2013.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for purposes of rating his residuals of a mandible fracture.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners conducted a physical examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Schedule

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of a mandible fracture have been evaluated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9904, which pertains to malunion of the mandible.  Under DC 9904, a noncompensable rating is warranted for slight displacement, a 10 percent rating is warranted for moderate displacement, and a 20 percent rating is warranted for severe displacement.  A note under DC 9904 indicates that the degree of displacement is dependent upon the degree of motion and relative loss of masticatory function.  Id. 

DC 9905 pertains to limitation of motion of temporomandibular articulation.  A limited motion of the inter-incisal range from 31 to 40 mm warrants a 10 percent evaluation; from 21 to 30 mm warrants a 20 percent evaluation; from 11 to 20 mm warrants a 30 percent evaluation; and from 0 to 10 mm warrants a 40 percent evaluation.  Limited motion of the range of lateral excursion from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As will be discussed further below, the Board finds that the disability picture reflected by the record is more closely approximated by analogous application of DC 9913, which concerns the loss of teeth.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable evaluation is warranted.  The remaining rating evaluations apply in the circumstance where the lost masticatory surface cannot be restored by suitable prosthesis.  Where all upper and lower teeth on one side are missing, where lower anterior teeth are missing, or where all upper anterior teeth are missing, a 10 percent evaluation is warranted.  Where all upper and lower posterior teeth are missing, or where all upper and lower anterior teeth are missing, a 20 percent rating is warranted.  The loss of all lower or all upper teeth warrants a 30 percent rating.  The loss of all teeth warrants a 40 percent rating.  

The other diagnostic codes related to dental and oral conditions are not applicable in this case.  The Veteran does not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, as would be required by DC 9900, nor does he suffer any  loss of the mandible, as is contemplated by DC 9901 or 9902, or nonunion of the mandible, as is contemplated by DC 9903.  He does not suffer loss of the ramus, condyloid process, coronoid process, hard palate, or maxilla as contemplated by DC 9906-9912, and DC 9914-9915.  As he does not suffer malunion of the maxilla, DC 9916 is similarly not for application.  


Facts and Analysis

At no time prior to January 3, 2012 has the inter-incisal range been clinically demonstrated to be less than 40 mm.  Additionally, X-rays did not demonstrate any type of malunion or nonunion.  Consequently, the Veteran did not meet the criteria for a compensable rating under DC 9904 or 9905. 

Upon VA dental examination on January 3, 2012, the Veteran still had inter-incisal range of motion of greater than 40 mm and lateral excursion greater than 4 mm.  However, the clinician described localized tenderness on palpation of the jaw and pain on movement on the right.  He was diagnosed with temporomandibular joint dysfunction.  Based on these clinical factors, the Veteran was awarded a 10 percent rating effective from the date of the examination.  Consequently, the Veteran's disability picture did not warrant a higher rating than 10 percent under DC 9904 or 9905.  A November 2013 VA examination reflected a range of motion for opening the mouth of 31 to 40 mm after repetition, which would merit a rating of 10 percent and no higher under DC 9905.  

Although the Veteran's range of motion does not warrant a compensable rating prior to January 3, 2012 or a rating in excess of 10 percent at any time thereafter, the Veteran has also reported functional impairment in that he is unable to chew and eat solid food.  In his January 2012 VA examination for headaches, the Veteran began to speak about the residuals of his mandible fracture, and reported that he was unable to chew food, and that he was on a permanent liquid diet of five cases of Ensure monthly.  This statement is corroborated by a July 2009 VA treatment note in which the Veteran reported that he drinks Ensure because he has trouble with swallowing and chewing due to issues with his jaw.  A VA dietitian noted that the Veteran had a caloric deficit as related to depressed oral food intake, and that the Veteran had lost 28 pounds since October 2008.  In his November 2013 VA examination, the Veteran reported that he was unable to eat food that he liked, such as hamburgers.  Although the Veteran did not affirmatively reiterate his liquid diet in November 2013, his complaint of being unable to eat the food he liked is consistent with the liquid diet he reported in January 2012 and July 2009.  The consistency of the Veteran's report over several years leads the Board to find the Veteran to be credible in this matter.  

The Board finds that the Veteran's inability to chew solid food is most closely approximated by the application of DC 9913.  DC 9913 concerns the loss of teeth, with particular reference to the loss of masticatory surface.  Although the Veteran has not lost his teeth, his inability to chew solid food is, essentially, an impairment of masticatory ability.  Therefore, his disability is best rated by analogy under DC 9913.  The Veteran's disability picture is impairment comparable to the loss of all teeth, where the loss of the masticatory surface of those teeth cannot be restored by suitable prosthesis, because such a loss of masticatory surface wound render one unable to chew solid food.  Therefore, the Board finds that the Veteran's residuals of a mandible fracture warrant a 40 percent disability evaluation.  40 percent is the maximum schedular rating available under DC 9913 and, as discussed above, DC 9913 is the diagnostic code that most closely contemplates and approximates the Veteran's impairment of masticatory function.  Therefore, it is not possible to assign the Veteran a schedular rating in excess of 40 percent.  Because the Veteran's inability to chew food has been in effect throughout the appeal period, the 40 percent rating is also applied to the entire appeal period.  

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's residuals of a mandible fracture reflect so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's inability to chew food is an impairment of masticatory ability.  DC 9913 relates to loss of masticatory surface, which necessarily impacts masticatory ability.  The loss of all teeth where the lost masticatory surface cannot be restored by suitable prosthesis results in masticatory impairment such that one would be unable to chew solid food.  Therefore, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran's January 2012 VA examination indicates that the Veteran's residuals of mandible fracture do not impact his ability to work.  Thus, the matter of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.

There is no doubt to be resolved; the preponderance of the evidence is in favor of an evaluation of 40 percent but no higher for the entire period on appeal.  


ORDER

Entitlement to a disability evaluation of 40 percent but no higher for residuals of a mandible fracture is granted for the entire period on appeal.  


REMAND

A VA examination as to the Veteran's headaches was conducted in November 2013.  During this examination, the Veteran reported being seen by a private specialist at one time for his headaches, and being treated for them at the emergency room a few times in 2009 and 2011.  These private treatment records are not part of the record, and the claim must be remanded so that the AOJ may attempt to obtain them, and perform any additional development warranted by the result of these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The January 2012 VA examiner wrote that the Veteran did not have characteristic prostrating attacks of migraine headache pain, although the Veteran reported in that examination that he experiences headaches that cause him to be somewhat debilitated so that he does not do much besides lie down and rest.  In the November 2013 VA examination, the Veteran reported daily headaches that last for 4-5 hours,  and headaches that are constant when he is awake, but did not report needing to lie down or rest.  The November 2013 examiner observed that although the Veteran stated that he was having a headache during the exam, he did not appear to be in discomfort, had no objective signs of a headache, and was not having a prostrating headache.  After attempting to obtain the private medical records identified by the Veteran, the AOJ should schedule a new examination to try to reconcile the Veteran's reported symptoms in January 2012 with those observed and reported in November 2013.  

The claims folder should also be updated to include VA treatment records compiled since January 3, 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Dayton, Ohio, dated from January 3, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Contact the Veteran and request that he identify the headache specialist he reported being treated by, and the emergency rooms where he received treatment for his headaches in 2009 and 2011 as reported in the November 2013 VA examination.  After obtaining the appropriate authorization, contact any medical treatment provider so identified, and request all records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3. After completing the above, schedule the Veteran for a new VA headache examination with an appropriate examiner to determine the current nature, extent, and severity of his service-connected headaches.  The examiner is to perform all tests or studies necessary for a complete evaluation of the headaches, and all findings must be reported in detail.  

In offering an opinion, the examiner must acknowledge and discuss the Veteran's reported symptoms of headaches, including the report of headaches that cause him to lie down and rest in the January 2012 examination.  The examiner must attempt to reconcile the reported symptoms in the January 2012 examination with the observations in the November 2013 examination.  The examiner must comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner must identify any other residual symptoms associated with the service-connected headaches.  

4. After completing the above development, readjudicate the issue of entitlement to a compensable rating for headaches prior to July 23, 2008 and in excess of 10 percent thereafter.  If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC), and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


